DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification is objected to because reference characters 8 and 9 are each used to refer (respectively) to different structural features. For instance, line 27 of page 14 of the Specification recites: “by the auger element 8, 9”. However, line 4 of page 15 recites “the helical element 8 and of the shaft element 9”.
In addition, reference character 18 appears to correspond to both an “application means” as well as for a “grounding means”. (See, e.g., Spec. p. 9, ll. 15–17.) Similarly, reference character 23 appears to correspond to both the application means as well to a “power supply means”. (Id. p. 10, ll. 31–34.)
Appropriate correction is humbly requested.
Claim Objections
Claim 17 recites “a mutual distance comprised between 0.5 cm and 5 cm”. It may improve readability to reword this recitation along the lines of --a mutual distance within the range of 0.5 cm to 5 cm”. This same rationale also applies to claim 18. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“filtration means”—as recited in at least claims 1, 3, 10, 11, and 16–18; 
“application means for applying a potential difference”—as recited in at least claims 1, 3, and 8; 
“grounding means”—as recited in at least claim 3; and 
“power supply means”—as recited in at least claims 8, 9, and 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Filtration means
According to the Specification, “[t]he filtration means 17 comprise a substantially cylindrical metal body”. (Spec. p. 9, l. 26.) Upon further review of the Specification the only structural features disclosed appear to be in line with this statement. (Id.) Additionally, when looking to the Drawings of instant application, Figure 4 appears to depict a cylindrical metal body. Nevertheless, it is respectfully submitted that both the Specification and Drawings fail to reasonably suggest or disclose: (1) a corresponding structure which performs the claimed function of filtration; and, more importantly, (2) how said corresponding structure is arranged relative to the cylindrical metal body.
Grounding means
The Specification suggests that the grounding means corresponds to reference character 18. At least Figures 2 and 3 of the instant application suggest that the structure corresponding to this reference character is a wire. As such, the limitation “grounding means” is being interpreted as covering: (1) a wire; and (2) equivalents of a wire.
Power supply means
The Specification suggests that the power supply means corresponds to reference character 23 and comprises a plurality of supply circuits. (Spec. p. 10, ll. 30–34.) At least Figures 2 and 3 of the instant application suggest that the structure corresponding to this reference character includes a wire. Given that the term “power supply” has common use in the prior art,2 the limitation “power supply means” is being interpreted as covering: (1) a power supply comprising a wire in combination with a plurality of supply circuits; and (2) equivalents of said power supply.
Application means for applying a potential difference
The Specification suggests that the claimed application means corresponds to reference characters 18 and 23 and comprises power supply means 23 and anodic elements 12. (Spec. 10, ll. 31–32.) At least Figures 2 and 3 of the instant application suggest that the structures corresponding to reference characters 18 and 23 are a grounding means 18 and a power supply means 23. In view of the foregoing, the limitation “application means for applying a potential difference” is being interpreted as covering: (1) a combination comprising each of a grounding means, a power supply means, and anodic elements; and (2) equivalents of said combination.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of one or more of these corresponding structures, Applicant must identify the corresponding structure, respectively, with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For at least the following reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim. Because it is indeterminable what is being required by the claim, a comparison of this claim and its dependent claims against the prior art could not be made.
Claim 1 recites “the device comprising: a supporting frame of an external casing defining a treatment chamber”. Respectfully, here “external casing” does not appear to be positively recited. In connection with this finding, it is further submitted that it is unclear whether or not the claim is requiring an external casing. Additionally, as it applies to the phrase “defining a treatment chamber”, it is also unclear which object is being referred to. That is, is the treatment chamber defined by the supporting frame or by the external casing?
The instant claim recites the limitations “of the sludge to be treated” and “of the treated sludge”. There is insufficient antecedent basis for these limitations.
The instant claim recites the limitation “said auger element”. However, earlier in the claim the recitation of “at least one auger element” is provided. Thus, as it applies to the recitations of “said auger element”, it is unclear which auger element is being referred to. At least claims 2 and 4 also recite “said auger element” and thus appear to have this same issue. Along these same lines, a similar issue arises with the recitation of “said anodic element” vis-à-vis the earlier recitation of “at least one anodic element”. See, e.g., claims 1, 5, 6, 8–15, 17, 18. Additionally, the recitation of “said helical element” in claims 6 and 12 appears to be indefinite in view of the recitation of “at least one helical element” in claim 4.
Respectfully, it is unclear what is being claimed in the last four lines of claim 12. Likewise, it is unclear what is being claimed in the last five lines of claim 13.
Claim 14 recites “at least one front surface and four lateral surfaces which are parallel and opposed to each other in twos”. Respectfully, it is unclear which surfaces are parallel and opposed to each other in twos.
With respect to claim 15, it is unclear what subject matter is being required by the claim via the following underlined portion: “wherein said anodic elements comprises at least two sheet-shaped elements made of an electricity conductive material and associated, by covering them, with at least two of said lateral surfaces”.
Claim 18 recites the limitation “the liquids extracted from said sludge to be treated, and defined externally to said metal body”. There is insufficient antecedent basis for this limitation. Also, it is unclear what “and defined” is requiring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Substitute Specification filed April 21, 2020 (“Spec.”)
        2 See, e.g., US 2013/0169204 A1, published July 4, 2013 (“Kuboe”) (FIG. 11 depicts an AC power supply 10P); US 4058759 A, published November 15, 1977 (“Halfhill”) (Disclosing the structural features of a species of power supply).